Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi (US 2018/0162166) in view of Miyazaki et al. (US 2010/0084062).
Regarding claims 1 and 14, Hiraishi discloses that, as illustrated in Figs. 6-7, a pneumatic tire comprising main grooves (Fig. 6, items 2a and 2b) extending in a tire circumferential direction in a tread portion (Fig. 6, item 1), the pneumatic tire comprising:
a sipe (Fig. 6, item 7 or 5) extending in a tire lateral direction on a rib (Fig. 6, item 4) defined by the main grooves, wherein
the sipe includes an edge on a leading side and an edge on a trailing side (as shown);
Hiraishi discloses that the sipe is provided with chamfered features (as shown in Figs. 6-7, items 5c and 5d) on the respective edges on the leading side and on the trailing side.
As illustrated in Fig. 7, Hiraishi discloses the depth (Fig. 7, item t) of the chamfer 5c and 5d and the depth (Fig. 7, item h) of the sipe 5. Hiraishi discloses that, a chamfer depth t in a radial direction is 10% or more and 40% or less of a depth h of the sipes ([0052], lines 5-7). 
However, Hiraishi does not specifically disclose a maximum depth x (mm) of the sipe and a maximum depth y (mm) of the chamfered portion satisfy a relationship of Formula of (x X 0.1 <= y <= x X 0.3 +1.0). The relationship of the maximum depth of the sipe and the maximum depth of the chamfered portion can be a result effective variable. 
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. a maximum depth x (mm) of the sipe and a maximum depth y (mm) of the chamfered portion satisfy a relationship of Formula of (x X 0.1 <= y <= x X 0.3 +1.0)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the drainage performance of the tire.
However, Hiraishi does not disclose that no-chamfered regions, on which no other chamfered portion exists, are provided opposing the chamfered portions in the sipe.
In the same field of endeavor, pneumatic tire, Miyazaki discloses, as illustrated in Figs. 1-3, each of the sipes 5 extending in the width direction of the tire includes pluralities of wide portions 6 each having an inclined plane I (chamfered features) and side faces E ([0021], lines 3-5). Further, the sipe 5 includes the pluralities of wide portions 6 located alternatively at the both sides of the sipe 5 along the sipe walls extending in the longitudinal direction of the sipe ([0021], lines 17-19). Thus, Miyazaki discloses that, no-chamfered regions, on which no other chamfered portion exists, are provided opposing the chamfered portions in the sipe. As illustrated in Figs. 2-3, Miyazaki discloses that the respective chamfered portions are disposed 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiraishi to incorporate the teachings of Miyazaki to provide that no-chamfered regions are provided opposing the chamfered portions in the sipe. Doing so would be possible to ensure the ice braking performance and the ice turning performance while increasing the dry steering stability performance of the tire, as recognized by Miyazaki ([0021]).
Regarding claims 2, 11 and 16, Hiraishi discloses that, as illustrated in Fig. 6, in the pneumatic tire each end portions of the sipe opens into one of the main grooves, the chamfered portion opens into one of the main grooves and the chamfered portion extends in parallel with the sipe. 
Regarding claims 6-9, Hiraishi discloses that, as illustrated in Fig. 10, in the pneumatic tire the sipe (Fig. 10, item 12) is inclined with respect to a tire circumferential direction (see the inclination angle β in Fig. 10). Hiraishi discloses that the inclination angle β of 30˚ or more and 60˚ or less with respect to the equator CL ([0060]) (overlapping the claimed range of 40˚ to 80˚ in claim 7). As illustrated in Fig. 10, Hiraishi discloses that, the chamfer 12a is disposed on an acute angle side of the sipe and the chamfer 12b is disposed on an obtuse angle side of the sipe.
Regarding claim 12, Hiraishi discloses that, as illustrated in Fig. 6, in the pneumatic tire the chamfered portion (Fig. 6, item 5c or 5d) terminates with the rib (Fig. 6, item 3a or 3b).
13, Hiraishi discloses the sipe having chamfers overlapping on an edge of the leading side and an edge of the trailing side. However, Hiraishi does not disclose that the overlap length of a chamfered portion formed on an edge on the leading side of the sipe and a chamfered portion formed on an edge of the trailing side of the sipe is from -30% to 30% of the sipe length. Miyazaki discloses that, as illustrated in Fig. 5 (a) and (b), there is an overlap of the chamfered features (Fig. 5, item 6) as shown in Fig. 5(a) and there is a gap (L) of the chamfered features as shown in Fig. 5(b). Thus, Miyazaki discloses that the overlap length of a chamfered portion formed on an edge on the leading side of the sipe and a chamfered portion formed on an edge of the trailing side of the sipe is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the overlap length of a chamfered portion formed on an edge on the leading side of the sipe and a chamfered portion formed on an edge of the trailing side of the sipe is from -30% to 30% of the sipe length) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase the ice braking performance and the ice turning performance of the tire.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiraishi to incorporate the teachings of Miyazaki to provide that the overlap length of a chamfered portion formed on an edge on the leading side of the sipe and a chamfered portion formed on an edge of the trailing side of the sipe is from -30% to 30% of the sipe length. Doing so would be possible to ensure the ice braking performance and the ice turning performance while increasing the dry steering stability performance of the tire, as recognized by Miyazaki ([0021]).
15, Hiraishi discloses the sipe having a maximum width of chamfers. However, Hiraishi does not disclose that the maximum width of the chamfered portion is from 0.8 to 5.0 times a sipe width of the sipe. Hiraishi discloses that, as illustrated in Fig. 7, a camfer width p in a direction perpendicular to the extension direction of the sipes 5 is 100% or more and 2000% or less of the opening width of the sipe 5 on the tread surface (overlapping) ([0052], lines 2-5).
Claims 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiraishi and Miyazaki et al. as applied to claim 1 above, further in view of Kaji (US 2011/0220260).
Regarding claims 3-5, the combination discloses the sipe having the chamfered portions on the each edge of the leading side and the trailing side of the sipe. However, the combination does not explicitly disclose the sipe includes a raised bottom portion. In the same field of endeavor, pneumatic tire, Kaji discloses that, as illustrated in Fig. 8, the sipe 21 includes the raised portions 24 on the bottom of the sipe.
However, Kaji does not disclose that a height of the raised bottom portion disposed on a portion other than end portion of the sipe is from 0.2 to 0.5 times the maximum depth x of the sipe or from 0.6 to 0.9 times the maximum depth x of the sipe. Kaji realizes that, the depth of the raised bottom portion is a result effective variable. 
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. a height of the raised bottom portion disposed on a portion other than end portion of the sipe is from 0.2 to 0.5 times the maximum depth x of the sipe or from 0.6 to 0.9 times the maximum depth x of the sipe) as a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kaji to provide that a height of the raised bottom portion disposed on a portion other than end portion of the sipe is from 0.2 to 0.5 times the maximum depth x of the sipe or from 0.6 to 0.9 times the maximum depth x of the sipe. Doing so would be possible to restrain collapse of the second block piece 22R and secure ground contact area of the tire, as recognized by Kaji ([0065]).
Regarding claim 10, the combination discloses the sipe having the chamfered portions on the each edge of the leading side and the trailing side of the sipe. However, the combination does not explicitly disclose at least part of the sipe curves oe bends in a plan view. Kaji discloses that, as illustrated in Fig. 1, the sipes 21 are bending in a plan view.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kaji to provide that part of the sipe curves or bends in a plan view. Doing so would be possible to improve on-ice braking performance of the tire. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742